Citation Nr: 0023325	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-02 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by memory loss including compensation 
pursuant to 38 C.F.R. § 3.317 for an undiagnosed illness 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

2.  Entitlement to service connection for a chronic 
disability manifested by nausea including compensation 
pursuant to 38 C.F.R. § 3.317 for an undiagnosed illness 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

3.  Entitlement to service connection for a chronic 
disability manifested by joint pain including compensation 
pursuant to 38 C.F.R. § 3.317 for an undiagnosed illness 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

4.  Entitlement to service connection for a chronic 
disability manifested by fatigue including compensation 
pursuant to 38 C.F.R. § 3.317 for an undiagnosed illness 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

5.  Entitlement to the assignment of a compensable evaluation 
for arthritis of the thoracic segment of the spine.  

6.  Entitlement to the assignment of a higher evaluation for 
major depression with bulimia currently evaluated as 10 
percent disabling.

7.  Entitlement to the assignment of a higher evaluation for 
temporomandibular joint (TMJ), currently evaluated as 10 
percent disabling.

8.  Entitlement to the assignment of a higher evaluation for 
migraine headaches currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active service from September 1987 to August 
1995.  She served in Southwest Asia from October 1990 to 
February 1991 in support of operation Desert Shield/Desert 
Storm.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Further, in regard to the service-connected disabilities, 
these appeals are before the Board from the initial 
assignment of disability evaluations for these disabilities.  
The Board notes that the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), in Fenderson v. West, 12 Vet. App. 119 (1999) 
held, in part, that the RO never issued a statement of the 
case concerning an appeal from the initial assignment of a 
disability evaluation, as the RO had characterized the issue 
in the statement of the case as one of entitlement to an 
increased evaluation.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  This case differs 
from Fenderson in that the appellant did file a timely 
substantive appeal concerning the initial rating to be 
assigned for the disability at issue.  The Board observes 
that the Court, in Fenderson, did not specify a formulation 
of the issue that would be satisfactory, but only 
distinguished the situation of filing a notice of 
disagreement following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a notice of disagreement from the denial of a claim 
for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issue in a new statement of the case.

As explained below, the issues concerning the assignment of a 
higher evaluation for TMJ and service connection for a 
chronic disability manifested by fatigue including 
compensation pursuant to 38 C.F.R. § 3.317, will be remanded.


FINDINGS OF FACT

1.  The veteran's undiagnosed illness manifested by memory 
loss was not shown in service in the Southwest Asia theater 
of operations during the Persian Gulf War and has not been 
shown to have developed to a compensable degree.  

2.  The record does not contain competent medical diagnosis 
of a disability manifested by memory loss.

3.  The veteran's undiagnosed illness manifested by nausea 
was not shown in service in the Southwest Asia theater of 
operations during the Persian Gulf War and has not been shown 
to have developed to a compensable degree.  

4.  The record does not contain competent medical diagnosis 
of a disability manifested by nausea.

5.  The veteran's undiagnosed illness manifested by joint 
pain was not shown in service in the Southwest Asia theater 
of operations during the Persian Gulf War and has not been 
shown to have developed to a compensable degree.  

6.  The record does not contain competent medical diagnosis 
of a disability manifested by joint pain.

7.  A VA examiner diagnosed chronic fatigue syndrome versus 
Gulf War Syndrome; the veteran has reported inservice, as 
well as, post service symptoms of chronic fatigue; and the VA 
examiner's diagnosis provides the necessary nexus.

8.  The veteran's thoracic spine arthritis is productive of 
subjective complaints of pain, painful motion, and x-ray 
evidence of arthritic process.

9.  The veteran's psychiatric disorder is manifested 
primarily by transient symptoms that include depressed mood, 
without more than slight impairment in social functioning or 
industrial capability.

10.  The veteran's migraine headaches have not been shown to 
approximate very frequent completely prostrating and 
prolonged attacks.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a chronic 
disability from an undiagnosed illness manifested by memory 
loss claimed as a result of service during the Persian Gulf 
War.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.317, 
3.303 (1999).  

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a chronic 
disability manifested by nausea claimed as a result of 
service during the Persian Gulf War.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.317, 3.303 (1999).  

3.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a chronic 
disability from an undiagnosed illness manifested by joint 
pain claimed as a result of service during the Persian Gulf 
War.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.317, 
3.303 (1999).  

4.  The claim of entitlement to service connection for a 
chronic disability manifested by fatigue including 
compensation pursuant to 38 C.F.R. § 3.317, is well grounded.  
38 U.S.C.A. § 5107 (West 1991) ); 38 C.F.R. §§ 3.317, 3.303 
(1999).

5.  The criteria for a rating of 10 percent, and no higher, 
for arthritis of the thoracic spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.40, 
Diagnostic Codes 5003, 5010 (1999).

6.  The schedular criteria for a rating in excess of 10 
percent for major depression with bulimia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.3, Diagnostic Codes 9434, 9521 (1996), and as 
amended at 61 Fed. Reg. 52695 (1996).

7.  The criteria for a disability evaluation in excess of 30 
percent for migraine headache, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.7, 4.40, Diagnostic Code 8100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Gulf War Syndrome

The veteran contends that she has numerous disabilities as 
the result of her service while stationed in the Persian Gulf 
in support of operation Desert Storm.  She reports that she 
has had memory loss, nausea, chronic fatigue, and diffuse 
joint pain since returning from the Persian Gulf.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (1999).

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
6-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b) 
(1999).

It should be noted that compensation shall not be paid under 
this section: if there is affirmative evidence that an 
undiagnosed illness was not incurred during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; or if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  38 
C.F.R. § 3.317(c) (1999).

Thus, in order to establish a well-grounded claim pursuant to 
38 U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) " who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) 
which "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2001"; and (4) that such 
symptomatology "[b]y history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a) and Neumann v. West, No. 
98-1410 (U.S. Vet. App. July 21, 2000).

The veteran's DD-214 indicates that she was ordered to serve 
on active duty in support of Operation Desert Shield/ Desert 
Storm.  She served in Southwest Asia.  The record also shows 
that her claimed undiagnosed disabilities began within the 
time specified in the regulations.  VA outpatient records 
show that she began her complaints as early as 1997.  VA 
records indicate that her complaints have continued and she 
has been receiving treatment since that time.  

However, in the instant case, the Board does not find that 
the veteran's claims for service connection for the various 
disabilities under 38 C.F.R. § 3.317 (1999) are well grounded 
because her claimed memory loss, nausea and joint pain 
disorders were not shown in service in the Southwest Asia 
theater of operations during the Persian Gulf War and have 
not been shown to be 10 percent disabling.    

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  The RO fulfilled its 
obligation under section 5103(a) in a statement of the case 
(SOC) that informed the veteran of the reasons her claims had 
been denied.  Also, by this decision, the Board informs the 
appellant of the type of evidence needed to make her claims 
well grounded. 

Although the RO did not specifically state that it denied the 
veteran's claims regarding service connection for memory 
loss, nausea and diffuse joint pain on the basis that they 
were not well grounded, the Board concludes that this error 
was not prejudicial to the claimant.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995) (deciding that the remedy for the 
Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying these claims because 
they were not well grounded is not prejudicial to the 
veteran, as the arguments concerning the merits of the claims 
included, at least by inference, the argument that sufficient 
evidence to establish well-grounded claims were of record.  
Further, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis."  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Therefore, the Board finds that 
it is not necessary to remand these matters for the issuance 
of supplemental statements of the case concerning whether or 
not the claims were well grounded.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. Prec. 16-
92) at 7-10.  

In light of the fact that these disabilities have not been 
definitively diagnosed the Board considered the reported 
symptoms of memory loss, nausea, and diffuse joint pain as 
claimed manifestations of undiagnosed illness.  The Board 
notes that memory loss, nausea, and diffuse joint pain, are 
not accorded separate evaluation criteria in VA regulations.  
Therefore, to determine whether they have been manifested to 
a degree of 10 percent, as required by 38 C.F.R. § 3.317, the 
Board has evaluated the claimant's disabilities under 
analogous criteria. 

A.  Memory Loss

Effective November 7, 1996, the criteria for rating 
psychiatric disabilities were revised.  The application of 38 
C.F.R. §§ 4.1, 4.10, assessing the actual functional 
impairment was not affected by this change in the law.  The 
evidence will be applied to the rating criteria that are most 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
Haywood v. West, 12 Vet. App. 55 (1998).  Therefore the Board 
will review those manifestations listed under Diagnostic Code 
9310 by analogy to dementia, both effective as of and prior 
to November 7, 1996.  38 C.F.R. § 4.20 (1999).  The Board 
finds that a compensable rating is not warranted based on the 
rating criteria extant prior to November 7, 1996 or under the 
revised criteria.  

Under the old criteria, a noncompensable evaluation is 
warranted for symptoms productive of no impairment of social 
or industrial adaptability.  A 10 percent evaluation is 
warranted for symptom combinations productive of mild 
impairment of social and industrial adaptability.

Under the revised criteria, a noncompensable rating is 
assigned when a mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is assigned for occupational 
and social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or symptoms 
controlled by continuous medication. 

The veteran reported at her 1999 hearing that she experienced 
significant memory loss and confusion.  She described 
episodes of forgetting conversations with friends, 
differentiating between dreams and reality, and getting lost 
on familiar roads.  Concerning objective evidence of memory 
loss, the Board notes VA examination reports in November 1995 
and November 1997 indicate that her memory was intact.  A 
June 1997 report of a private psychological test showed that 
she underwent testing due to academic problems with the 
subject of mathematics.  The summary indicated that she 
functioned in the average of intelligence.  Testing indicated 
that she had a learning disability in mathematics.  The 
report indicated that she had significant processing deficits 
in processing speed, auditory processing and fluid reasoning.  
While testing showed some evidence of long-term memory loss, 
it was not considered severe enough to put forward a 
diagnosis, let alone, require continuous medication.  
Additionally, the report indicated that there were no 
attentional problems observed or reported.  Still further, 
the veteran underwent VA neurological testing in December 
1997.  The examiner reported that she had normal higher 
cortical functions including memory, naming, calculation, 
repetition, language, praxis, digit span, right/left 
orientation and comprehension.  As such, there is no 
competent medical evidence of record indicating that the 
appellant's memory loss is productive of any impairment of 
social and industrial adaptability.  Hence, only a 
noncompensable evaluation is warranted under either the old 
or revised diagnostic code. 

B.  Nausea

The veteran reported at her various VA examinations that she 
experienced vomiting, nausea, and headaches.  The RO 
evaluated her nausea as analogous to migraine headaches 
pursuant to Diagnostic Code 8100 which provides, in pertinent 
part, that migraine headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months warrant a 10 percent disability evaluation, where 
there are less frequent attacks a noncompensable disability 
evaluation is warranted.  While the veteran has reported that 
she experiences nausea, there is no evidence of record to 
establish that the nausea requires regular treatment 
including a regimen of prescription medication for relief.  
Furthermore, there is no evidence of record to suggest that 
the nausea is of such severity as to be considered 
"characteristically prostrating" in nature.  Therefore, 
entitlement to a compensable disability evaluation for nausea 
would not be warranted.  Hence, the requirement that the 
claimed disability be shown during service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more, has not been met.

C.  Joint Pain

The veteran testified at a hearing in 1999 that she had joint 
pain mostly in her fingers, hands, and shoulders.  She 
described the pain as "dull pain that's just constantly 
pressing."  Although the veteran has reported experiencing 
joint pain, this pain has been attributed to organic causes 
that are diagnosable disorders and not to an undiagnosed 
illness related to involvement in the Persian Gulf War.  
Indeed, there are no objective indications of chronic 
disability due to aching in the bones, as distinguished from 
the discomfort associated with her service-connected migraine 
headache, orthopedic and dental disorders.  It bears emphasis 
that the veteran's complaints of aching in the bones, while 
pertinent to her claim, nevertheless constitute subjective 
complaints that, standing alone, do not satisfy the criteria 
for disability resulting from undiagnosed illness.  Objective 
indications capable of independent verification, or objective 
evidence perceptible to an examining physician, must be 
shown.  38 C.F.R. § 3.317(1999).  This is not to say that the 
veteran has not experienced some form of joint pain; it is 
only to say that those complaints have a basis in diagnosable 
disabilities, not in undiagnosed illness.

Nevertheless, the Board will consider the veteran's claimed 
disorder to be analogous to fibromyalgia under Diagnostic 
Code 5025, which contemplates widespread musculoskeletal pain 
and tender points, with associated symptoms such as stiffness 
or paresthesia.   For definitional purposes, the Board notes 
that myalgia is defined as "muscular pain." Hoag v. Brown, 4 
Vet. App. 209, 211 (1993) (quoting Stedman's Medical 
Dictionary 913 (1982); fibro is a prefix "denoting 
relationship to fibers."  Dorland's Illustrated Medical 
Dictionary (1965) at 554).  However, a compensable evaluation 
under Code 5025 requires widespread musculoskeletal pain and 
tender points (on both the left and right sides, above and 
below the waist, and affecting the axial skeleton) that 
require continuous medication for control.  There is no 
evidence of that in this case, as any noted pain medication 
is prescribed for diagnosed disorders.  This in turn means 
that a compensable evaluation for aching in the bones due to 
undiagnosed illness, under this Code is not warranted.  In 
view of the above and the lack of any competent evidence to 
confirm the presence of any functional impairment 
attributable to the claimed disability, entitlement to a 
compensable disability evaluation has not been shown, and 
hence service connection on a presumptive Persian Gulf basis, 
is not warranted.

II.  Direct Service Connection

While the veteran's contentions have primarily centered on 
her service in the Persian Gulf during Operation Desert 
Storm, service connection must also be considered on a direct 
basis, that is, it must also be determined if any of these 
conditions may be directly related to the veteran's periods 
of active duty.  See Combee v. Brown, 34 F. 3rd 1039 (Fed. 
Cir. 1994).  

In regards to service connection on a direct basis, the 
threshold question to be answered is whether the appellant 
has presented evidence of a well-grounded claim; that is, one 
that is plausible.  If she has not presented a well-grounded 
claim, her appeal must fail and there is no duty to assist 
her further in the development of her claim because such 
additional development would be futile.  38 U.S.C.A. § 5107 
(West 1991), Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999).

The veteran's problem with presenting well-grounded claims 
for service connection for memory loss, nausea, and joint 
pain on a direct basis, arises with the first element, which 
is evidence of current disability.  She has provided no 
medical evidence to show current diagnoses of the claimed 
disorders.  Without proof of a current disability, there can 
be no valid claim.  See, Brammer v.  Derwinski, 3 Vet. App. 
223, 225 (1992); and Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  As noted above, post service treatment and 
examination records (both VA and private) dated as late as 
1998 failed to document any diagnoses regarding such 
disabilities.  The examiners have listened to her complaints 
and symptoms regarding her disabilities, however, there are 
no diagnoses of the disabilities claimed as memory loss, 
nausea, or joint pain.

III.  Chronic Fatigue

The veteran also contends that she should be granted service 
connection for a disability manifested by chronic fatigue.  A 
review of the records shows that the veteran underwent VA 
general medical examination in November 1997.  In reporting 
the diagnostic assessment, the examiner commented "chronic 
fatigue syndrome, likely [a]s not, versus Gulf War 
Syndrome."   

In this case, presuming the credibility of the evidence for 
the purpose of determining whether the claim is well 
grounded, the Board notes that the record contains the 
necessary requirements dictated by Caluza, that is, VA 
diagnosis of chronic fatigue syndrome versus Gulf War 
Syndrome; the veteran's allegations of chronic fatigue during 
service and thereafter; and the VA examiner's diagnoses that 
provides the necessary medical nexus evidence.  Accordingly, 
her claim must be considered well grounded.  As such, this 
claim will be remanded for further development.  

IV.  Disability Evaluations

The veteran contends that her service-connected disabilities 
are more severely disabling than currently evaluated.  
Specifically, she claims that she has been under constant 
medical care and has been taking medication continuously for 
her disabilities.  In addition, she maintains that, as a 
result of her service-connected disabilities, she can no 
longer participate in ordinary physical activities and has a 
lack of energy.  She reports that the arthritis of the spine 
causes limitation of motion, pain, stiffness, and tenderness.  
In regard to her psychiatric disability, she points out that 
she suffers from nervousness, depression, memory loss, poor 
concentration, feelings of hopelessness, and social 
isolation.  She asserts that her headache disability causes 
constant exhaustion and she is incapacitated at least once or 
twice a week.

The veteran's claims for increased rating for her 
service-connected disabilities are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995).  The Board is satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist her 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (Schedule), codified in C.F.R. Part 4 
(1999).  VA has a duty to acknowledge and consider all 
regulations that are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  The Board has 
considered whether a "staged" rating is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The record, 
however, does not support assigning different percentage 
disability ratings during the period in question.  

The Board has reviewed the veteran's complete clinical 
history to comprehensively assess the level of disability 
during the relevant time period.  Schrafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Service medical records relate that 
beginning in 1989 the veteran began complaints of headaches, 
dizziness, neck pain, drowsiness and general malaise.  The 
diagnostic assessment was TMJ.  Her complaints continued and 
in August 1990 she underwent neurological examination.  The 
diagnostic assessment was migraine headaches.  

Mental health clinical notes dated in August 1992, show that 
she began undergoing stress management.  She underwent 
psychological testing in January and February 1993.  The 
diagnosis was major depression, single episode, rule out 
bulimia, and borderline personality disorder.  

In March 1992, the veteran complained of chronic back pain 
and urinary problems.  Her complaints continued and she 
underwent neurological evaluation in March 1993.  The 
diagnosis was chronic cervical and lumbar back pain 
dysfunction.  She underwent examination in the rheumatology 
clinic in June 1993.  The diagnosis was myofascial neck pain 
with muscle contraction headaches.  She began undergoing 
chiropractor treatment and physical therapy.  An April 1995 
Physical Evaluation Board found the veteran unfit for further 
duty due to TMJ, major depression (mild) and migraine 
headaches.  

Based on the service medical records and VA examination, the 
veteran was granted service connection for arthritis of 
thoracic spine (noncompensably disabling), major depression 
with bulimia (10 percent disabling), TMJ syndrome (10 percent 
disabling), and migraine headaches (30 percent disabling), in 
an April 1998 rating decision, effective from August 1995.  
The ratings have been in effect since then.

A.  Thoracic Spine 

Posttraumatic arthritis is rated as for degenerative 
arthritis.  38 C.F.R. Part 4, § 4.71, Diagnostic Code 5010 
(1999).  Degenerative arthritis established by X-ray findings 
will rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 pct and 10 pct ratings based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive. Under Diagnostic Code 5291, limitation of motion 
of the dorsal segment of the spine is rated as noncompensable 
when slight, and as 10 percent disabling when moderate or 
severe.  

For the purpose of rating arthritis, multiple involvement of 
the cervical, dorsal and lumbar vertebrae are considered 
groups of minor joints.  38 C.F.R. § 4.45(f).  Read together, 
Diagnostic Code 5003 and Section 4.59 thus state that painful 
motion of a major joint or a group of minor joints caused by 
degenerative (traumatic) arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion, 
entitled to a minimum 10 percent rating, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).  

A report of an October 1993 private chiropractor examination 
shows the thoracic paravertebral musculature was in spasm and 
painful to palpation along the spine bilaterally.  
Dorsolumbar forward flexion was restricted with pain.  
Dorsolumbar bilateral rotation, bilateral lateral flexion, 
and extension were painful with no limitation of motion.

VA X-ray studies conducted in November 1995 disclosed minimal 
degenerative changes of the thoracic spine.  On examination 
she was able to flex her back 95 degrees.  She could walk on 
her heels and toes without any difficulty.  Her carriage, 
gait and posture were normal.  VA X-rays in November 1997 
showed no significant changes from the previous study in 
1995.  There was mild hypertrophic spurring of the vertebral 
bodies but otherwise unremarkable.  

While the veteran's thoracic spine disability does not equate 
to moderate or severe limitation of motion, her primary 
complaint, as can be seen in the personal hearing transcript, 
is of pain and stiffness.   The Board must discuss the impact 
of pain and other factors as set forth in 38 C.F.R. §§ 4.40 
and 4.45, that is, pain on motion, incoordination, weakened 
movement, excess fatigability, or any of the other factors 
articulated in 38 C.F.R. § 4.45.  These include less movement 
than normal (due to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted scars, etc.); more 
movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); impaired ability 
to execute skilled movements smoothly; and swelling, 
deformity or atrophy of disuse.  If the veteran experiences 
any of these factors, the Board is to discuss whether any of 
these factors entitle the veteran to a compensable rating 
under any of the diagnostic codes.  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part, which becomes painful on use must be 
regarded as seriously disabled.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board is obligated to take the veteran's reports of 
painful motion into consideration.  38 C.F.R. § § 4.40, 4.45 
(1999). 

The Board is presented with clear involvement of an arthritic 
process affecting the thoracic spine and painful motion.  
Moreover, the appellant is competent to report her symptoms.  
As residual physical findings are shown and with 
consideration of 38 C.F.R. §§ 4.5 and 4.40 (1999), a 
compensable evaluation for disability due to arthritis of the 
thoracic segment of the spine is warranted.  In reaching this 
conclusion, the Board notes that while the veteran is 
competent to report pain, these complaints of pain do not 
exceed the criteria for the current 10 percent rating.  She 
has not identified any functional limitation that would 
warrant a higher rating under any applicable rating criteria. 
There is no objective evidence of excess fatigability, 
incoordination, instability, weakened movement, or other 
manifestations that might demonstrate additional functional 
impairment.  Rather, the functional limitations due to pain 
are assessed in assigning the appropriate percentage rating 
under the diagnostic code.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.20, 4.40, Part 4 (1999).

B.  Psychiatric Disability

The veteran's service connected major depression with bulimia 
is currently evaluated as 10 percent disabling.  Effective 
November 7, 1996, the criteria for rating psychiatric 
disabilities were revised.  The application of 38 C.F.R. §§ 
4.1, 4.10, assessing the actual functional impairment was not 
affected by this change in the law.  As discussed above, 
pursuant to Karnas, supra, the Board must evaluate the 
veteran's service-connected disability under both the former 
and the current rating codes.

Under the General Rating Formula for Psychoneurotic Disorders 
in effect prior to November 7, 1996, a 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132 
(1996).  

Words such as "mild", "considerable" and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just". 38 C.F.R. 4.6 (1996).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1996).

With respect to the word "definite", as the Court pointed out 
in Hood v. Brown, 4 Vet. App. 301, 303 (1993), that term is 
qualitative rather than quantitative.  However, it is 
possible to quantify the degree of impairment, which would 
lead to an award at the 30 percent level.  Cox v. Brown, 6 
Vet. App. 459, 461 (1994).  In a precedent opinion, dated 
November 9, 1993, the General Counsel of the Department of 
Veterans Affairs concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Department of Veterans Affairs, including the Board, is bound 
by this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991); 38 C.F.R. § 3.101 (1996).

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.

The veteran underwent VA psychological examination in 
November 1995 and November 1997.  In regard to industrial 
impairment, the veteran reported that she was a full-time 
student at a local university.  She explained that she was 
carrying a full load of 15 hours of course work for the 
semester.  She indicated that she was missing a lot of 
classes due to memory loss, decreased concentration and 
physical problems.  She indicated that she worked as a 
secretary until she became a full-time student.  The 
examination report reflects that she dressed appropriately.  
She was described as hygienically clean.  She carried herself 
with appropriate posture and gait.  There was no evidence of 
perceptual deficit, pressured speech, flight of ideas or 
thought blocking.  Her cognitive functions of orientation, 
memory and abstract thinking were intact.  This would appear 
to fit the criteria for a 10 percent rating.  She did 
reportedly have some impairment in social relationships.  She 
reported at the June 1997 private evaluation that she had 
been married and divorced three times.  Further at the 
November 1997 VA examination she indicated that she spent 
most of her time alone and did not date.  The examiner 
reported that the veteran's mood was depressed.  

Although there is evidence of depression, this factor, alone, 
does not more nearly approximate the criteria for a 30 
percent rating or higher.  See 38 C.F.R. § 4.7 (1999).  It 
should be pointed out that a 10 percent evaluation takes into 
consideration increased symptoms during periods of 
psychological stress.  The VA examiner assigned the veteran a 
Global Assessment of Functioning (GAF) score of 70, that is, 
indicative of some mild impairment (e.g., depressed mood and 
mild insomnia) or some difficulty in social occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationship.  See DSM-IV 
(American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition) at 44-47.  The 
veteran's 10 percent disability rating reflects the fact that 
she experiences slight psychiatric symptoms.  The assigned 
GAF score does not support the conclusion that a higher 
evaluation is warranted.  The examiner did not assign a GAF 
score reflecting moderate impairment in functioning such as 
symptoms of flat affect and circumstantial speech or 
occasional panic attacks.  See DSM-IV at 44-47 (GAF of 21- 30 
and 11-20).  Moreover, there was no evidence of psychosis, 
hallucinations or perceptual deficit.  The record does not 
show that she neglects her personal appearance or hygiene.  
It appears that she is able to function independently, 
appropriately, and effectively.  Such manifestations as 
anxiety, suspiciousness, or panic attacks have not been 
described at any examination.  Such a picture belies a 
conclusion that the veteran is unable to establish and 
maintain effective relationships consistent with that 
contemplated by a higher rating.

The Board also notes that while the new regulations 
pertaining to psychiatric disabilities are specific in 
delineating manifestations and the old criteria were not, the 
Board is required to consider whether a higher evaluation is 
warranted under the old diagnostic criteria.  The Board notes 
that the VA examiner indicated that the veteran reported 
signs and symptoms consistent with depression.  However, 
review of the record discloses no probative evidence that the 
veteran's service-connected depression is productive of more 
than mild impairment, as defined by the criteria cited above.  
Therefore, the Board finds that application of the old rating 
criteria would not help the veteran to obtain a higher rating 
for her service-connected psychiatric disability.  38 C.F.R. 
§ 4.7, Part 4, Diagnostic Code 9405 (1996).

The Board will analyze whether a separate, compensable rating 
should be assigned under the diagnostic code for bulimia 
nervosa.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
Board notes that to warrant a 10 percent evaluation under 
Diagnostic Code 9521, the veteran must demonstrate binge 
eating followed by self-induced vomiting or other measures to 
prevent weight gain, or resistance to weight gain even when 
below expected minimum weight, with diagnosis of an eating 
disorder and incapacitating episodes of up to two weeks total 
duration per year.  However, the bulimia has not been shown 
to result in such impairment that would warrant a separate 
rating under Diagnostic Code 9521.  Specifically, the 
evidence of record fails to demonstrate episodes of bulimia 
that can be described as incapacitating during the previous 
year.  Therefore, a separate, compensable rating under the 
rating criteria for eating disorders is not warranted.

C.  Migraine Headaches

The appellant's service-connected headache disability is 
evaluated under Diagnostic Code 8100.  Pursuant to this code, 
migraines are rated based on the frequency and severity of 
such attacks as well as any resulting economic impairment.  
Migraine headaches, with very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability, warrant a 50 percent evaluation.  With 
characteristic prostrating attacks occurring on the average 
of once a month over the last several months, a 30 percent 
rating is to be assigned.  38 C.F.R. Part 4, § 4.124, Code 
8100 (1999).

In reviewing the medical evidence, a VA examination report 
dated in November 1995, shows that the veteran reported that 
she experienced common migraine headaches, 2-3 times a week 
and that they lasted 2-3 hours on the average.  At VA 
examination in June 1996, she stated that her headaches 
occurred daily accompanied by severe vomiting.  She was 
taking the medication "Sumatriptan" with inadequate relief.  
At the November 1997 VA examination she indicated that she 
had headaches 3 to 4 times a week and that the headaches 
lasted anywhere from hours to days.  She was never without a 
headache.  The pain ran up the side of her head and across 
the front of her forehead down into the TMJ area.  She had 
tried various medications, but none seemed to help.  At a VA 
neurological examination, the next month, she reported a 
similar history of daily headaches.  The neurologist 
recommended more aggressive treatment for her symptoms.  

Although the veteran reports headaches on a daily basis, 
there is no indication in the VA clinical records that the 
veteran stayed in bed or was otherwise incapacitated for 
prolonged or frequent periods due to her headaches.  There 
are no clinical records demonstrating such a degree of 
treatment.  The veteran's statements and medical reports form 
a preponderance of evidence which demonstrates that her 
migraine headaches most closely approximate the criteria for 
the current 30 percent rating and do not approximate the very 
frequent completely prostrating and prolonged attacks which 
are required for the next higher rating.  38 C.F.R. § 4.7 
(1999).  An increased evaluation for migraine headaches in 
not warranted in this case. 

V.  Extraschedular

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's disabilities 
produce such an exceptional or unusual disability picture as 
to render impractical the applicability of the regular 
schedular standard, thereby warranting the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1999).  This case does not present factors such as frequent 
periods of hospitalization or marked interference with 
employment.  

In regards to industrial impairment, the veteran reported at 
her hearing that she was no longer employed, and was 
currently enrolled as a student.  Significantly, however, the 
record does not show that she stopped working due to the 
service-connected disabilities discussed above, or that they 
markedly interfered with her work at he former place of 
employment.  For instance, the veteran has not produced any 
documents from her former employer to this effect.  
Additionally, as noted above, she underwent psychological 
evaluation in June 1997 and it was noted that she maintained 
an 2.6 grade point average, which is not necessarily 
indicative of excess problems involving her academic 
pursuits.  Although she indicated in testimony and written 
statements that her various disabilities interfere with her 
school work, the assigned disability evaluations take into 
account any loss of compensation due to her disabilities.  
While the veteran reported that she is limited in her 
physical and mental capabilities, there is no indication that 
she has missed an inordinate amount of time from school or 
that her disabilities unduly interfered with her studies to 
such a point that is not contemplated by the assigned 
schedular evaluations.  Furthermore, the veteran has not 
produced objective evidence that would indicate that her 
service-connected disabilities have interfered with her 
studies to such an extent that she is entitled to 
extraschedular consideration.  

Moreover, a review of the claims file does not show that her 
service-connected disorders have resulted in hospitalization.  
Although VA outpatient records dated between 1996 and 1998 
show that she was undergoing pain management, as well as 
outpatient psychiatric therapy she has not been hospitalized 
or received any extensive treatment for her disabilities.  
The examinations conducted in conjunction with her therapy 
have not identified any degree of functional impairment that 
would necessitate a extraschedular rating.  Further, as noted 
above, at the most recent VA examination conducted for 
compensation purposes there were no symptoms reported that 
could be considered disabling.  Neither her statements nor 
the medical records indicate that either of her disabilities 
warrants the assignment of an extraschedular evaluation.


ORDER

Service connection for a disability manifested by memory loss 
is denied.

Service connection for a disability manifested by nausea is 
denied.

Service connection for a disability manifested by joint pain 
is denied.

The claim for service connection for a disability manifested 
by chronic fatigue is well grounded and, to this extent, the 
appeal is allowed.  

A higher rating of 10 percent, and no higher, is granted for 
arthritis of the thoracic spine, subject to controlling 
regulations governing the payment of monetary benefits.  

The assignment of a higher evaluation for major depression 
with bulimia is denied.  

The assignment of a higher evaluation for migraine headaches 
is denied.


REMAND

As noted above, the veteran also claims that she should be 
granted service connection for chronic fatigue.  The report 
of the November 1997 VA general medical examination contains 
a diagnostic assessment of "chronic fatigue syndrome, likely 
[a]s not, versus Gulf War Syndrome."  It is not clear 
whether the examiner ruled out either disorder.  To evaluate 
this disability appropriately, further medical evaluation is 
needed.  A VA examination would be helpful in determining the 
etiology of the veteran's chronic fatigue. 

Further, the veteran also claims that she should be granted a 
higher evaluation for TMJ.  The rating criteria that pertain 
to the TMJ, specifically Diagnostic Code 9905, used by the RO 
to rate the disability, consider the results of diagnostic 
studies that include measurement of inter-incisal movement 
and lateral excursion.  This analysis was not conducted.  The 
Board finds that a medical examination is desirable for the 
proper adjudication of her claim.

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA examination for the purposes of 
determining whether the veteran meets the 
diagnostic criteria for chronic fatigue 
syndrome, and, if so, whether it is 
related to military service.  The 
examiner should identify any diagnosed 
chronic fatigue disorder that accounts 
for the veteran's symptomatology.  If the 
veteran's symptomatology or a component 
of the veteran's complaints are likely 
attributable to a disorder that eludes 
diagnosis, the examiner should so 
indicate. Similarly, if the veteran's 
complaints of fatigue are wholly 
attributable to a known disorder, the 
examiner should so indicate, in which 
case the examiner should identify the 
disorder or disorders involved.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The factors upon 
which the opinions are based must be set 
forth in detail.  The report of the 
examination, including the reports of all 
completed tests or special studies, 
should thereafter be associated with the 
veteran's claims folder.  

2.  The RO should also schedule the 
veteran for a VA examination to determine 
the nature and extent of her TMJ 
disorder.  All indicated tests and 
studies, including measurement of inter-
incisal movement and lateral excursion, 
must be conducted.  The examiner must 
provide a comprehensive report containing 
full rationale for all opinions 
expressed.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issues of the 
veteran's entitlement to service 
connection for chronic fatigue syndrome 
on a direct basis and as a manifestation 
of claimed undiagnosed illness; and the 
assignment of a higher evaluation for the 
TMJ disability, with consideration of the 
principles enunciated in Fenderson.  

4.  If the determinations remain 
unfavorable to the veteran, she and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond 
thereto.

The appellant need take no action unless otherwise notified.  
The appellant is hereby notified that it is her 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



